DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	2.	No IDS submitted.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




5.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2011/0034590 A1) to Kuhn et al.  (hereinafter Kuhn).
Kuhn is directed toward compositions of thermoplastic elastomers known as a thermoplastic vulcanizate.  Kuhn discloses at paragraph [0129] that a thermoplastic vulcanizate is a cured elastomer.  Kuhn discloses at paragraph [0126] that elastomer alloys can be tailored by mixing different ratios and additives.  Kuhn discloses at paragraph [0132] that an ethylene-propylene thermoplastic olefin-based elastomer that is crosslinkable with a peroxide may be used.  Kuhn discloses at paragraph [0151] that the most preferred additives are polypropylene and high-density polyethylene.  Kuhn discloses at paragraph [0175] that the high density polyethlene may be a UHMW-HDPE  ultra-high molecular weigh high density polyethylene, which would fall within the range of 0.4 to 1 X 10^6 g/mol.  Kuhn discloses at paragraph [0206] that fillers and additives may be added.  Kuhn discloses at paragraph [0304] that an organic peroxide may be added.  Kuhn discloses at paragraph [0311] that antioxidants may be added.  Kuhn discloses at paragraph [0327] that 0.5% to 20% by weight may include a modified silica.  Kuhn discloses a composition that is capable of being used for a glass run of a vehicle.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Kuhn to select each and every element as arranged in the claims that forms a prime facie case of obviousness for claims 1-11. 

Allowable Subject Matter
6.	Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of claims 3-5 into claim 1.

7.	The following is a statement of reasons for the indication of allowable subject matter:  The Office is of the opinion that each claim 3-5 independently is an obvious range, but their combination of all three ranges in independent claim 1 would be novel.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766